*809On Petition for Rehearing.
PER CURIAM.
We previously held that under the terms of the compromise agreement Maguire would become entitled to a part of the fund in dispute only in the event that Globe should be compelled by virtue of a valid writ of attachment or other process to pay the money to the sheriff of New York County. This condition, we said, could never be fulfilled because at the time the interpleader suit was brought it was already too late under § 922 of the New York Civil Practice Act to enforce the attachment against Globe. In so saying we repeated a statement contained in the opinion and judgment of the district court which is shown by the record to have been erroneous. It appears that on June 3, 1942, Maguire brought suit on the note against Blodgett and Puget Sound in the Supreme Court of New York and there procured a warrant of attachment which was served upon Globe on June 10. Under the statute the sheriff had to obtain possession of the fund or commence an action for that purpose within ninety days after service of the warrant, unless the time should be extended by the court. Civil Practice Act, §§ 922(1), 943. The record shows that on September 1, the time was extended sixty days from September 8, and on the 14th Maguire obtained an order authorizing him to join with the sheriff in an action to reduce the fund to possession. On October 6 the prosecution of that action was forbidden by a temporary injunction granted by the district court on motion of Globe, the plaintiff in this interpleader suit. On February 1, 1943, the injunction was made permanent. Thus it appears that the time within which Maguire was bound to commence his action had not expired before he was enjoined from so doing.
Puget Sound further contends that Maguire lost his right to maintain an action in aid of the attachment when he entered judgment against Blodgett in the attachment suit against him on August 14, 1942. This contention, which is based upon § 922(3) of the Civil Practice Act, is not sound. Under the statute as it formerly stood, the law was settled that an action in aid of an attachment could be brought after entry of judgment in the attachment suit. Castriotis v. Guaranty Trust Co., 229 N.Y. 74, 127 N. E. 900; Ackerman v. Tobin, 8 Cir., 22 F.2d 541. We do not believe that the rearrangement of the statutory provisions or the fact that the ninety-day limitation is now read into § 922(3) (Sturcke v. Link, 176 Misc. 93, 26 N.Y.S.2d 748) requires a different interpretation. As before, the section provides for what is essentially a judgment creditor’s action, and in the absence of any contrary indication we believe that such an action can be brought after entry of judgment in the attachment suit. Consequently we withdraw that part of our original opinion which is to the contrary and we proceed to a consideration of Maguire’s rights on the premise that an action in aid of his attachment is not barred.
 Because of the injunction issued by the district court Maguire was prevented from joining with the sheriff in such an action against Globe. Instead he was remitted to asserting his claim in the interpleader suit. See Roberts v. Metropolitan Life Ins. Co., 7 Cir., 94 F.2d 277. His answer relied on the alleged equitable assignment to him by Blodgett and on his attachment and judgment in his suit against Blodgett. But if the exchange of letters in 1934 amounted to an equitable assignment pro tanto of the fund held by Globe at the date of the attachment, the sheriff would not be entitled to possession of that part of the fund; for obviously the attachment would not reach what had previously been assigned to Maguire and would reach only money then owed by Globe to Blodgett.
There was, however, no money then owed by Globe to Blodgett if the assignment of June 9, 1941, by Blodgett to Puget Sound of all his interest in the estate of Josephine V. Blodgett is irrevocable. If it is, none of the fund held by Globe was owed to Blodgett on the date of the attachment and none of it was attached in a suit against Blodgett alone, which is what that suit amounted to when the service upon Puget Sound was vacated by the state court.
Maguire attacked the assignment in the trial court upon the ground that it was not supported by consideration. The evidence on this point was meagre and it was left undecided as the court disposed of the case upon another issue. Lack of consideration for the assignment is immaterial, however, for the law is well settled that the assignment of an entire chose in action is valid and irrevocable after delivery though made without consideration. Fulton v. Fulton, 48 Barb., N.Y., 581; Carpenter v. Soule, 88 N.Y. 251, 42 Am.Rep. 248; Matter *810of Thompson’s Estate, 116 Misc. 453, 190 N.Y.S. 125. See also Chase National Bank v. Sayles, 1 Cir., 11 F.2d 948, 48 A.L.R. 207, where a gratuitous assignment of only a part of a legacy was held irrevocable after delivery.
Petition denied.